Name: 97/659/EC: Commission Decision of 1 October 1997 on financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  Europe
 Date Published: 1997-10-11

 Avis juridique important|31997D065997/659/EC: Commission Decision of 1 October 1997 on financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic) Official Journal L 278 , 11/10/1997 P. 0028 - 0028COMMISSION DECISION of 1 October 1997 on financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic) (97/659/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Decision 94/370/EC (2) and in particular Articles 3 (3) and 4 (2) thereof,Whereas 28 outbreaks of Newcastle disease occurred in Germany in 1995; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community can compensate for the losses suffered;Whereas, as soon as the presence of Newcastle disease was officially confirmed the national authorities took appropriate measures which included the measures as listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by Germany;Whereas the conditions for Community financial assistance have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Germany may obtain Community financial assistance for outbreaks of Newcastle disease which occurred during 1995. The financial contribution by the Community shall be:- 50 % of the costs incurred by Germany in compensating the owner for the slaughter, destruction of poultry and poultry products as appropriate,- 50 % of the costs incurred by Germany for the cleaning and disinfection of holdings and equipment,- 50 % of the costs incurred by Germany in compensating the owner for the destruction of contaminated feedingstuffs and contaminated equipment.Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted.2. The documents referred to in paragraph 1 shall be submitted by Germany no later than three months from the notification of this Decision.Article 3 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 1 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.